Citation Nr: 0019271	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  97-32 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 1969 to 
July 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claims for service connection for a back 
disorder.  

In January 2000, the Board issued a decision that found the 
appellant's claim for service connection for a back disorder 
to be well grounded.  The Board then remanded this case for 
further evidentiary development.  For the reasons indicated 
below, the Board must once again remand this matter.


REMAND

The veteran claims, in essence, that service connection is 
warranted for a back disorder.  Specifically, the veteran 
alleges that he incurred or aggravated a back disorder as a 
result of a bus accident occurring at Camp Pendleton, 
California.  Because the veteran's claim is well grounded, VA 
has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  

In his Informal Brief Presentation, dated in July 2000, the 
veteran's representative persuasively argued that further 
efforts should be made to obtain relevant evidence not 
currently in the veteran's claims file.  He further argued 
that the RO's "failure to secure potentially determinative 
service records violated rights conferred by the Board's 
remand order."  See Stegall v. West, 11 Vet. App. 268 (1998).  
After a thorough review of the veteran's claims file, the 
Board concludes that there are a few additional sources where 
pertinent missing medical evidence may be obtained.  


A.  Service Medical and Personnel Records

VA's duty to assist is heightened when records are in the 
control of a government agency.  Gobber v. Derwinski, 2 Vet. 
App. 470 (1992).  Furthermore, VA has a heightened obligation 
to search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the appellant regarding VA's inability to 
obtain his service medical records.  Dixon v. Derwinski, 
3 Vet. App. 261 (1992).

In his Informal Brief Presentation, dated in July 2000, the 
veteran's representative argues that an additional request 
for the veteran's service medical records and his service 
personnel file (201 File) should be sent to the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  In 
particular, he asserts that the veteran was administratively 
discharged due to his back disorder and that his 201 File 
could contain important and relevant evidence pertaining to 
the veteran's claim.

A review of the veteran's claims files revealed no prior 
requests to NPRC for the veteran's service personnel file.  
Accordingly, the Board concludes that the RO should make a 
request to NPRC to locate these records.  In doing so, the RO 
should also request any additional service medical records 
that may have been obtained since their last request. 

B.  Pre-Service Medical Records

In May 1999, the veteran submitted an authorization for 
consent to release information, VA Form 21-4142, indicating 
that he was treated for a pre-service back injury due to an 
automobile accident in October 1967 at Bedford Hospital in 
Bedford Ohio.  However, no attempt was made to obtain these 
records due to a letter received from the veteran in March 
1999.  

In his March 1999 letter, the veteran indicated that he was 
informed by Bedford Hospital that they no longer had records 
dating back thirty years.  Nonetheless, the next sentence of 
the letter stated that "[a]s of February 25th, they have been 
unable to give me an answer."  Based upon these conflicting 
statements, the Board concludes that the RO should make an 
attempt to obtain all available treatment records relating to 
the veteran from Bedford Hospital.

C.  Post Service Medical Records

In February 2000, the veteran submitted a letter indicating 
that "Dr. J. Copland removed the 4th and 5th vertebrae on 
3/10/79."  The veteran's letter further noted that Dr. 
Copland had moved to Washington State, Utah or Colorado, and 
that "[w]e could not locate any records of the disc removal 
or follow up treatment."  Given the uncertainty concerning 
Dr. Copland's location, it is unclear from the veteran's 
letter whether Dr. Copland was ever contacted about these 
treatment records.  It is also possible that these records 
are available from the hospital or other facility where this 
procedure was performed.  Moreover, in his substantive 
appeal, the veteran indicated that he underwent "lengthy 
physical therapy" following his back surgery in March 1979.  
There is, however, no indication in the claims file as to who 
provided this treatment.

After reviewing the veteran's claims file, the Board 
concludes that the RO should contact the appellant and 
request that he provide the names, addresses to the extent 
known, particularly the city and state, and approximate dates 
of treatment for all VA and non-VA health care providers, who 
have treated him for his back disorder following his active 
duty service.  Thereafter, the RO should make an attempt to 
obtain all records not currently in the veteran's claims 
files.

D.  Social Security Records

The Board also concludes that additional medical records, 
which may support the veteran's claim, are available from the 
Social Security Administration (SSA).  The evidence of record 
reveals that the veteran is receiving disability benefits 
from SSA based in part on his back disorder.  These records 
are likely pertinent to the issue on appeal in this matter.  
Moreover, VA's duty to assist is heightened when records are 
in the control of a government agency.  Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  Accordingly, the RO should make an 
attempt to secure all available records used in making this 
determination. See Waddell v. Brown, 5 Vet. App. 454 (1993); 
Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker v. 
Brown, 3 Vet. App. 519 (1993).

E.  Work History

After reviewing this case, the Board concludes that 
additional evidence concerning the continuity of 
symptomatology of a chronic back disorder incurred or 
aggravated during service may be available from the veteran's 
post service employer(s).  In particular, the veteran has 
testified that he was denied employment from multiple 
employers due to his back disorder following his discharge 
from the service.  He also indicated that he re-injured his 
back while working for American Landscaping in 1979.  With 
the veteran's assistance, the RO should attempt to obtain all 
pertinent records available from the veteran's post-service 
employers.

F.  Additional Medical Opinion

The Court has held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Halstead v. 
Derwinski, 3 Vet. App. 213 (1992).  After a thorough review 
of the veteran's claims files, the Board concludes that a 
medical opinion discussing the etiology of the veteran's back 
disorder is necessary to make an informed decision in this 
matter.  In making this determination, the Board is hopeful 
that the evidentiary development requested herein will 
provide a more thorough and accurate basis for rendering a 
medical opinion in this matter.  In particular, it appears 
that all of the current medical opinions of record were given 
without consideration to the veteran's post service back 
surgery in 1979.

CONCLUSION

The duty to assist the veteran in the development of his 
claim includes the duty to request information that may be 
pertinent to the claim. See Franzen v. Brown, 9 Vet. App. 235 
(1996) (VA's obligation under section 5103(a) to assist a 
claimant in filing a claim pertains to relevant evidence 
which may exist or could be obtained); 38 U.S.C.A. §§ 5106, 
5107(a) (West 1991). 

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should attempt to secure any 
additional service medical records and 
the official service personnel file 
pertaining to this veteran from the 
service department or the appropriate 
depository of records (NPRC). 

2. The RO should request that the veteran 
provide the names, addresses, to the 
extent possible, particularly the city 
and state, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his back disorder.  In particular, the 
Board is seeking medical records from:

A.  Bedford Hospital - pre-service 
medical treatment for a back 
disorder following an automobile 
accident in October 1967.

B.  Post service medical records 
relating to treatment received 
immediately following back injury 
while employed with American 
Landscaping, which eventually 
required back surgery in March 1979.

C.  Post service medical records 
relating to back surgery performed 
in March 1979 by Dr. J. Copland.  In 
addition to Dr. Copland's address, 
the veteran should provide 
information concerning the hospital 
or other facility where this surgery 
was performed.  Furthermore, he 
should list where any follow-up 
treatment, i.e. physical therapy, 
was administered.

After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the appellant which have 
not been previously secured.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results. 
38 C.F.R. § 3.159 (1999).

3.  The RO should contact the veteran and 
request that he provide a history of his 
employment since his discharge from the 
service. After acquiring all necessary 
authorization from the veteran, the RO 
should contact the veteran's employer and 
any former employers and request copies 
of all documents associated with time 
lost or other job-related difficulty due 
to the veteran's back disorder.  Such 
documents should include, but are not 
limited to, records associated with any 
termination of the veteran's employment; 
medical records; attendance records; 
reports of disciplinary action; 
counseling statements; customer letters; 
reports of workman's compensation claims 
or claims for other disability benefits; 
reports of vocational rehabilitation or 
training; and reports of state and/or 
union involvement. Failures to respond or 
negative replies to any request should be 
noted in writing and associated with the 
claims folder.

4.  Following the development listed 
above, the RO should schedule the veteran 
for a VA orthopedic examination to 
examine the veteran's back.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The report of 
examination should be comprehensive and 
include a detailed account of all 
manifestations of any back disorder.  The 
examiner should also obtain a narrative 
history from veteran regarding his 
disorder.  Following a review of the 
veteran's claims file, the examiner is 
requested to offer his or her opinion on 
the following:

Whether it is at least as likely 
than not that the veteran developed, 
or aggravated beyond its normal 
course, a back disorder during his 
period of active duty service from 
September 1969 to July 1970.  The 
1979 back surgery should be 
considered.

The examining physician should provide 
complete rationale for all conclusions 
reached.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
issue of service connection for a back 
disorder.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



